EXHIBIT 10.22
RCN CORPORATION
2005 STOCK COMPENSATION PLAN
(as amended and restated through December 29, 2009)
ARTICLE 1
EFFECTIVE DATE AND PURPOSE
1.1. Effective Date. The Plan shall be known as the “RCN Corporation 2005 Stock
Compensation Plan” and shall be effective as of January 1, 2005 (the “Effective
Date”), subject to the approval of the Plan by the shareholders of RCN
Corporation (the “Company”) within 12 months of the Effective Date in accordance
with Sections 162(m) and 422 of the Code and the rules of the NASDAQ National
Market. Awards made prior to such approval shall not vest or become exercisable
and any applicable restrictions shall not lapse, in each case as applicable,
prior to the time when the Plan is so approved.
1.2. Purpose of the Plan. The Plan is intended to further the growth and
profitability of the Company by increasing incentives and encouraging Share
ownership on the part of the Employees, Independent Contractors and Members of
the Board of the Company and its Subsidiaries and Affiliates. The Plan is
intended to permit the grant of Awards that constitute Incentive Stock Options,
Non-Qualified Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units or Other Stock Awards.
ARTICLE 2
DEFINITIONS
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
“1934 Act” means the Securities Exchange Act of 1934, as amended. Reference to a
specific section of the 1934 Act or regulation thereunder shall include such
section or regulation, any valid regulation or interpretation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.
“Affiliate” means any corporation or any other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.
“Award” means, individually or collectively, a grant under the Plan of
Non-Qualified Stock Options, Incentive Stock Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units or Other Stock Awards.
“Award Agreement” means the written agreement setting forth the terms and
conditions applicable to an Award.
“Base Price” means the price at which a SAR may be exercised with respect to a
Share.
“Board” means the Company’s Board of Directors, as constituted from time to
time.
“Change in Control” of the Company shall mean:
(a) any “person” (as such term is used in Sections 3(a)(9) and 13(d) of the 1934
Act) or “group” (as such term is used in Section 14(d)(2) of the 1934 Act) is or
becomes a “beneficial owner” (as such term is used in Rule 13d-3 promulgated
under the 1934 Act) of 50% or more of the Voting Stock of the Company; provided,
however, that the following acquisitions will not constitute a Change in
Control: (i) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary or (ii) any acquisition
by any corporation pursuant to a reorganization, merger or consolidation, if
such reorganization, merger or consolidation does not constitute a Change in
Control under clause (e) of this definition;
(b) all or substantially all of the assets or business of the Company and its
Subsidiaries (on a consolidated basis) are disposed of pursuant to a merger,
consolidation or other transaction unless, immediately after such transaction,
the stockholders of the Company immediately prior to the transaction own,
directly or indirectly, in substantially the same proportion as they owned the
Voting Stock of the Company prior to such transaction more than 50% of the
Voting Stock of the company surviving such transaction or succeeding to all or
substantially all of the assets or business of the Company and its Subsidiaries
or the ultimate parent company of such surviving or successor company if such
surviving or successor company is a subsidiary of another entity (there being
excluded from the number of shares held by such stockholders, but not from the
Voting Stock of the combined company, any shares received by affiliates of such
other company in exchange for stock of such other company);

 

 



--------------------------------------------------------------------------------



 



(c) a majority of the Board consists of individuals other than Incumbent
Directors, which term means the Members of the Board on January 1, 2005 or, if
any such individual is no longer a Member of the Board, any successor to any
such individual (or to any successor to any such individual) if the election or
nomination for election of such individual or successor was approved by a
majority of the directors who then comprised the Incumbent Directors;
(d) the Company adopts any plan of liquidation providing for the distribution of
all or substantially all of its assets if such plan of liquidation will result
in the winding-up of the business of the Company; or
(e) the consummation of any merger, consolidation or other similar corporate
transaction unless immediately after such transaction the stockholders of the
Company immediately prior to the transaction own, directly or indirectly, in
substantially the same proportion as they owned the Voting Stock of the Company
immediately prior to such transaction, more than 50% of the Voting Stock of the
company surviving such transaction or its ultimate parent company if such
surviving company is a subsidiary of another entity (there being excluded from
the number of shares held by such stockholders, but not from the Voting Stock of
the combined company, any shares received by affiliates of such other company in
exchange for stock of such other company).
For purposes of this definition, the “Company” shall include any entity that
succeeds to all or substantially all of the business of the Company; “Voting
Stock” shall mean securities of any class or classes having general voting power
under ordinary circumstances, in the absence of contingencies, to elect the
directors of a corporation; and references to ownership of “more than 50% of the
Voting Stock” shall mean the ownership of shares of Voting Stock that represent
the right to exercise more than 50% of the votes entitled to be cast in the
election of directors of a corporation.
“Code” means the Internal Revenue Code of 1986, as amended. Reference to a
specific section of the Code or regulation thereunder shall include such section
or regulation, any valid regulation or other guidance promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.
“Committee” means the committee of the Board described in Article 3.
“Covered Employee” means an Employee who is, or could be, a “covered employee”
within the meaning of Section 162(m) of the Code.
“Employee” means an employee of the Company, a Subsidiary, or an Affiliate (each
an “Employer”) designated by the Board or the Committee.
“Exercise Price” means the price at which a Share subject to an Option may be
purchased upon the exercise of the Option.
“Fair Market Value” means, except as otherwise specified in a particular Award
Agreement, (a) while the Shares are traded on an established national or
regional securities exchange, the closing transaction price of such a Share as
reported by the principal exchange on which such Shares are traded on the date
as of which such value is being determined or, if there were no reported
transaction for such date, on the next preceding date for which a transaction
was reported, (b) if the Shares are not traded on an established national or
regional securities exchange, the average of the bid and ask prices for such a
Share as reported by NASDAQ or a successor quotation system, or (c) if Fair
Market Value cannot be determined under clause (a) or clause (b) above, or if
the Committee determines in its sole discretion that the Shares are too thinly
traded for Fair Market Value to be determined pursuant to clause (a) or clause
(b), the value as determined by the Committee, in its sole discretion, on a good
faith basis.
“Grant Date” means the date that the Award is granted.

 

2



--------------------------------------------------------------------------------



 



“Immediate Family” means the Participant’s children, stepchildren,
grandchildren, parents, stepparents, grandparents, spouse, siblings (including
half-brothers and half-sisters), in-laws, and all such relationships arising
because of legal adoption.
“Incentive Stock Option” means an Option that is designated as an Incentive
Stock Option and is intended by the Committee to meet the requirements of
Section 422 of the Code.
“Independent Contractor” means a person, including, without limitation, a
consultant, engaged by the Company for a specific task, study or project who is
not an Employee.
“Member of the Board” means an individual who is a member of the Board or of the
board of directors of a Subsidiary or an Affiliate.
“Non-Qualified Stock Option” means an Option that is not an Incentive Stock
Option.
“Option” means an option to purchase Shares granted pursuant to Article 5.
“Other Stock Award” means an Award granted pursuant to Article 8 to receive
Shares on the terms specified in any applicable Award Agreement.
“Participant” means an Employee, Independent Contractor or Member of the Board
with respect to whom an Award has been granted and remains outstanding.
“Performance Criteria” means the criteria that the Committee selects for
purposes of establishing the Performance Goal or Performance Goals for a
Participant for a Performance Period. The Performance Criteria that will be used
to establish Performance Goals are limited to the following: net earnings
(either before or after interest, taxes, depreciation and amortization),
economic value-added (as determined by the Committee), sales or revenue, net
income (either before or after taxes), operating earnings, cash flow (including,
but not limited to, operating cash flow and free cash flow), cash flow return on
capital, return on net assets, return on stockholders’ equity, return on assets,
return on capital, stockholder returns, return on sales, gross or net profit
margin, productivity, expense, margins, operating efficiency, customer
satisfaction, working capital, earnings per share, price per share of Stock, and
market share, any of which may be measured either in absolute terms or as
compared to any incremental increase or as compared to results of a peer group.
The Committee shall, within the time prescribed by Section 162(m) of the Code,
define in an objective fashion the manner of calculating the Performance
Criteria it selects to use for such Performance Period for such Participant.
“Performance Goals” means, for a Performance Period, the goals established in
writing by the Committee for the Performance Period based upon the Performance
Criteria. Depending on the Performance Criteria used to establish such
Performance Goals, the Performance Goals may be expressed in terms of overall
Company performance or the performance of a division, business unit, or an
individual. The Committee shall establish Performance Goals for each Performance
Period prior to, or as soon as practicable after, the commencement of such
Performance Period. The Committee, in its discretion, may, within the time
prescribed by Section 162(m) of the Code, adjust or modify the calculation of
Performance Goals for such Performance Period in order to prevent the dilution
or enlargement of the rights of Participants (a) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction,
event, or development, or (b) in recognition of, or in anticipation of, any
other unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or in response to, or in anticipation of, changes in
applicable laws, regulations, accounting principles, or business conditions.
“Performance Period” means the designated period during which the Performance
Goals must be satisfied with respect to the Award to which the Performance Goals
relate.
“Period of Restriction” means the period during which Restricted Stock or an RSU
is subject to forfeiture and/or restrictions on transferability.
“Plan” means this RCN Corporation 2005 Stock Compensation Plan, as set forth in
this instrument and as hereafter amended from time to time.

 

3



--------------------------------------------------------------------------------



 



“Restricted Stock” means a Stock Award granted pursuant to Article 6 under which
the Shares are subject to forfeiture upon such terms and conditions as specified
in the relevant Award Agreement.
“Qualified Performance-Based Compensation” means any compensation awarded in
accordance with Article IX that is intended to qualify as “qualified
performance-based compensation” as described in Section 162(m) of the Code.
“Restricted Stock Unit” or “RSU” means a Stock Award granted pursuant to
Article 6 subject to a period or periods of time after which the Participant
will receive Shares if the conditions contained in such Stock Award have been
met.
“Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as amended, and
any future regulation amending, supplementing or superseding such regulation.
“Share” means the Company’s common stock, par value $0.01 per share or any
security issued by the Company or any successor in exchange or in substitution
therefor.
“Stock Appreciation Right” or “SAR” means an Award granted pursuant to
Article 7, granted alone or in tandem with a related Option which is designated
by the Committee as an SAR.
“Stock Award” means an Award of Restricted Stock or an RSU pursuant to
Article 6.
“Subsidiary(ies)” means any corporation (other than the Company) in an unbroken
chain of corporations, including and beginning with the Company, if each of such
corporations, other than the last corporation in the unbroken chain, owns,
directly or indirectly, more than fifty percent (50%) of the voting stock in one
of the other corporations in such chain.
“Ten Percent Holder” means an Employee (together with persons whose stock
ownership is attributed to the Employee pursuant to Section 424(d) of the Code)
who, at the time an Option is granted, owns stock representing more than ten
percent of the voting power of all classes of stock of the Company.
ARTICLE 3
ADMINISTRATION
3.1. The Committee. The Plan shall be administered by the Compensation Committee
of the Board. It is intended that each member of the Committee shall qualify as
(a) a “non-employee director” under Rule 16b-3, (b) an “outside director” under
Section 162(m) of the Code and (c) an “independent director” under the rules of
any national securities exchange or national securities association, as
applicable. If it is later determined that one or more members of the Committee
do not so qualify, actions taken by the Committee prior to such determination
shall be valid despite such failure to qualify.
Reference to the Committee shall refer to the Board if the Compensation
Committee ceases to exist and the Board does not appoint a successor Committee.
3.2. Authority and Action of the Committee. It shall be the duty of the
Committee to administer the Plan in accordance with the Plan’s provisions. The
Committee shall have all powers and discretion necessary or appropriate to
administer the Plan and to control its operation, including, but not limited to,
the power to (a) determine which Employees, Independent Contractors and Members
of the Board shall be eligible to receive Awards and to grant Awards,
(b) prescribe the form, amount, timing and other terms and conditions of each
Award, (c) interpret the Plan and the Award Agreements, (d) adopt such
procedures as it deems necessary or appropriate to permit participation in the
Plan by eligible Employees, Independent Contractors and Members of the Board,
(e) adopt such rules as it deems necessary or appropriate for the
administration, interpretation and application of the Plan, (f) interpret, amend
or revoke any such procedures or rules, (g) correct any technical defect(s) or
technical omission(s), or reconcile any technical inconsistency(ies), in the
Plan and/or any Award Agreement, (h) accelerate the vesting or payment of any
Award, (i) extend the period during which an Option may be exercisable, and
(j) make all other decisions and determinations that may be required pursuant to
the Plan and/or any Award Agreement or as the Committee deems necessary or
advisable to administer the Plan.

 

4



--------------------------------------------------------------------------------



 



The acts of the Committee shall be either (a) acts of a majority of the members
of the Committee present at any meeting at which a quorum is present or (b) acts
approved in writing by all of the members of the Committee without a meeting. A
majority of the Committee shall constitute a quorum. The Committee’s
determinations under the Plan need not be uniform and may be made selectively
among Participants, whether or not such Participants are similarly situated.
Each member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any Employee of the
Company or any of its Subsidiaries or Affiliates, the Company’s independent
certified public accountants or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.
The Company shall effect the granting of Awards under the Plan, in accordance
with the determinations made by the Committee, by execution of Award Agreements
or other written agreements and/or other instruments in such form as is approved
by the Committee.
3.3. Delegation by the Committee. The Committee in its sole discretion and on
such terms and conditions as it may provide may delegate all or any part of its
authority and powers under the Plan to one or more Members of the Board of the
Company and/or officers of the Company; provided, however, that the Committee
may not delegate its authority or power with respect to (a) the selection for
participation in this Plan of an officer or other person subject to Section 16
of the 1934 Act or decisions concerning the timing, pricing or amount of an
Award to such an officer or person or (b) any Award that is intended to satisfy
the requirements applicable to “qualified performance-based compensation” under
Section 162(m) of the Code.
3.4. Decisions Binding. All determinations, decisions and interpretations of the
Committee, the Board, and any delegate of the Committee pursuant to the
provisions of the Plan or any Award Agreement shall be final, conclusive, and
binding on all persons, and shall be given the maximum deference permitted by
law.
ARTICLE 4
SHARES SUBJECT TO THE PLAN
4.1. Number of Shares. Subject to adjustment as provided in Section 10.13, the
number of Shares available for grants of Awards under the Plan shall be
8,327,799 Shares. Shares awarded under the Plan may be either authorized but
unissued Shares, authorized and issued Shares reacquired (including Shares
reacquired under any of the Prior Plans) and held as treasury Shares or a
combination thereof. The payment of dividends or other distributions in Shares
in conjunction with outstanding Awards shall not reduce the Shares available for
grants of Awards under this Section 4.1. To the extent permitted by applicable
law or exchange rules, Shares issued in assumption of, or in substitution for,
any outstanding awards of any entity acquired in any form of combination by the
Company or any Subsidiary or Affiliate shall not reduce the Shares available for
grants of Awards under this Section 4.1.
4.2 Limit on Individual Awards. Subject to adjustment as provided in
Section 10.13, the maximum number of Shares with respect to which (a) Options
and SARs, (b) Restricted Stock, RSUs and Other Stock Awards that vest only if
the Participant achieves Performance Goals established by the Committee in
accordance with Section 162(m) of the Code or (c) any combination of (a) and
(b), may be granted during any year to any person shall be 1,000,000 Shares.
4.3. Lapsed Awards. To the extent that Shares subject to an outstanding Option
(except to the extent Shares are issued or delivered by the Company in
connection with the exercise of a tandem SAR) or other Award are not issued or
delivered by reason of the expiration, cancellation, forfeiture or other
termination of such Award, then such Shares shall again be available under this
Plan.

 

5



--------------------------------------------------------------------------------



 



ARTICLE 5
STOCK OPTIONS
5.1. Grant of Options. Subject to the provisions of the Plan, Options may be
granted to Participants at such times, and subject to such terms and conditions,
as determined by the Committee in its sole discretion. An Award of Options may
include Incentive Stock Options, Non-Qualified Stock Options, or a combination
thereof; provided, however, that an Incentive Stock Option may only be granted
to an Employee of the Company or a Subsidiary and no Incentive Stock Option
shall be granted more than ten years after the earlier of (a) the date this Plan
is adopted by the Board or (b) the date this Plan is approved by the Company’s
shareholders.
5.2. Award Agreement. Each Option shall be evidenced by an Award Agreement that
shall specify the Exercise Price, the expiration date of the Option, the number
of Shares to which the Option pertains, any conditions to the exercise of all or
a portion of the Option, and such other terms and conditions as the Committee,
in its discretion, shall determine. The Award Agreement pertaining to an Option
shall designate such Option as an Incentive Stock Option or a Non-Qualified
Stock Option. Notwithstanding any such designation, to the extent that the
aggregate Fair Market Value (determined as of the Grant Date) of Shares with
respect to which Options designated as Incentive Stock Options are exercisable
for the first time by a Participant during any calendar year (under this Plan or
any other plan of the Company, or any parent or subsidiary as defined in
Section 424 of the Code) exceeds $100,000, such Options shall constitute
Non-Qualified Stock Options. For purposes of the preceding sentence, Incentive
Stock Options shall be taken into account in the order in which they are
granted.
5.3. Exercise Price. Subject to the other provisions of this Section, the
Exercise Price with respect to Shares subject to an Option shall be determined
by the Committee in its sole discretion; provided, however, that the Exercise
Price shall be not less than one hundred percent (100%) of the Fair Market Value
of a Share on the Grant Date; and provided further, that the Exercise Price with
respect to an Incentive Stock Option granted to a Ten Percent Holder shall not
be less than one hundred-ten percent (110%) of the Fair Market Value of a Share
on the Grant Date.
5.4. Expiration Dates. Each Option shall terminate not later than the expiration
date specified in the Award Agreement pertaining to such Option; provided,
however, that the expiration date with respect to an Option shall not be later
than the tenth anniversary of its Grant Date and the expiration date with
respect to an Incentive Stock Option granted to a Ten Percent Holder shall not
be later than the fifth anniversary of its Grant Date.
5.5. Exercisability of Options. Subject to Section 5.4, Options granted under
the Plan shall be exercisable at such times, and shall be subject to such
restrictions and conditions, as the Committee shall determine in its sole
discretion. The exercise of an Option is contingent upon payment by the Optionee
of the amount sufficient to pay all taxes required to be withheld by any
governmental agency. Such payment may be in any form approved by the Committee.
5.6. Method of Exercise. Options shall be exercised by the Participant’s
delivery of a written notice of exercise to the Chief Financial Officer of the
Company (or his or her designee) or such other person as may be designated from
time to time by the Committee, setting forth the number of Shares with respect
to which the Option is to be exercised, accompanied by full payment of the
Exercise Price with respect to each such Share and an amount sufficient to pay
all taxes required to be withheld by any governmental agency. The Exercise Price
shall be payable to the Company in full in cash or its equivalent. The
Committee, in its sole discretion, also may permit exercise (a) by tendering
previously acquired Shares which have been held by the Optionee for at least six
months having an aggregate Fair Market Value at the time of exercise equal to
the aggregate Exercise Price of the Shares with respect to which the Option is
to be exercised, or (b) by any other means which the Committee, in its sole
discretion, determines to both provide legal consideration for the Shares, and
to be consistent with the purposes of the Plan. As soon as practicable after
receipt of a written notification of exercise and full payment for the Shares
with respect to which the Option is exercised, the Company shall deliver to the
Participant Share certificates (which may be in book entry form) for such Shares
with respect to which the Option is exercised.
5.7. Restrictions on Share Transferability. Incentive Stock Options are not
transferable, except by will or the laws of descent. The Committee may impose
such additional restrictions on any Shares acquired pursuant to the exercise of
an Option as it may deem advisable, including, but not limited to, restrictions
related to applicable federal securities laws, the requirements of any national
securities exchange or system upon which Shares are then listed or traded, or
any blue sky or state securities laws.
5.8. Option Exchange Offer. Notwithstanding any other provision of the Plan to
the contrary, upon approval of the Company’s stockholders, the Committee may
provide for, and the Company may implement, a one-time only option exchange
offer, pursuant to which certain outstanding Options could, at the election of
the person holding such Option, be tendered to the Company for cancellation in
exchange for the issuance of a lesser amount of Options with a lower Exercise
Price equal to the greater of (i) the closing price of the Shares as quoted by
NASDAQ on the date the exchange offer expires or (ii) the average of the closing
prices of the Shares as quoted by NASDAQ on the twenty trading days ending on
the date the exchange offer expires, provided that such one-time only option
exchange offer is commenced within 12 months of the date of such stockholder
approval.

 

6



--------------------------------------------------------------------------------



 



ARTICLE 6
STOCK AWARDS
6.1. Grant of Stock Awards. Subject to the provisions of the Plan, Stock Awards
may be granted to such Participants at such times, and subject to such terms and
conditions, as determined by the Committee in its sole discretion.
6.2. Stock Award Agreement. Each Stock Award shall be evidenced by an Award
Agreement that shall specify the number of Shares granted, the price, if any, to
be paid for the Shares and the Period of Restriction applicable to a Restricted
Stock Award or RSU Award and such other terms and conditions as the Committee,
in its sole discretion, shall determine.
6.3. Transferability/Share Certificates. Shares subject to an Award of
Restricted Stock may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated during a Period of Restriction. During the Period of
Restriction, a Restricted Stock Award may be registered in the holder’s name or
a nominee’s name at the discretion of the Company and may bear a legend as
described in Section 6.4.2. Unless the Committee determines otherwise, Shares of
Restricted Stock shall be held by the Company as escrow agent during the
applicable Period of Restriction, together with stock powers or other
instruments of assignment (including a power of attorney), each endorsed in
blank with a guarantee of signature if deemed necessary or appropriate by the
Company, which would permit transfer to the Company of all or a portion of the
Shares subject to the Restricted Stock Award in the event such Award is
forfeited in whole or part.
6.4. Other Restrictions. The Committee, in its sole discretion, may impose such
other restrictions on Shares subject to an Award of Restricted Stock as it may
deem advisable or appropriate.
6.4.1. General Restrictions. The Committee may set restrictions based upon
applicable federal or state securities laws, or any other basis determined by
the Committee in its discretion.
6.4.2. Legend on Certificates. The Committee, in its sole discretion, may legend
the certificates representing Restricted Stock during the Period of Restriction
to give appropriate notice of such restrictions. For example, the Committee may
determine that some or all certificates representing Shares of Restricted Stock
shall bear the following legend: “The sale or other transfer of the shares of
stock represented by this certificate, whether voluntary, involuntary, or by
operation of law, is subject to certain restrictions on transfer as set forth in
the RCN Corporation 2005 Stock Compensation Plan (the “Plan”), and in a
Restricted Stock Agreement (as defined by the Plan). A copy of the Plan and such
Restricted Stock Agreement may be obtained from the Chief Financial Officer of
RCN Corporation”.
6.5. Removal of Restrictions. Shares of Restricted Stock covered by a Restricted
Stock Award made under the Plan shall be released from escrow as soon as
practicable after the termination of the Period of Restriction and, subject to
the Company’s right to require payment of any taxes, a certificate or
certificates evidencing ownership of the requisite number of Shares shall be
delivered to the Participant.
6.6. Voting Rights. During the Period of Restriction, Participants holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless otherwise provided in the Award Agreement.
6.7. Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares shall be deposited with the Company
and shall be subject to the same restrictions on transferability and
forfeitability as the Shares of Restricted Stock with respect to which they were
paid.

 

7



--------------------------------------------------------------------------------



 



ARTICLE 7
STOCK APPRECIATION RIGHTS
7.1. Grant of SARs. Subject to the provisions of the Plan, SARs may be granted
to such Participants at such times, and subject to such terms and conditions, as
shall be determined by the Committee in its sole discretion; provided, however,
that any tandem SAR (i.e., a SAR granted in tandem with an Option) related to an
Incentive Stock Option shall be granted at the same time that such Incentive
Stock Option is granted.
7.2. Base Price and Other Terms. The Committee, subject to the provisions of the
Plan, shall have complete discretion to determine the terms and conditions of
SARs granted under the Plan. Without limiting the foregoing, the Base Price with
respect to Shares subject to a tandem SAR shall be the same as the Exercise
Price with respect to the Shares subject to the related Option.
7.3. SAR Agreement. Each SAR grant shall be evidenced by an Award Agreement that
shall specify the Base Price (which shall not be less than one hundred percent
(100%) of the Fair Market Value of a Share on the Grant Date), the term of the
SAR, the conditions of exercise, and such other terms and conditions as the
Committee, in its sole discretion, shall determine.
7.4. Expiration Dates. Each SAR shall terminate no later than the tenth
anniversary of its Grant Date; provided, however, that the expiration date with
respect to a tandem SAR shall not be later than the expiration date of the
related Option.
7.5. Payment of SAR Amount. Unless otherwise specified in the Award Agreement
pertaining to a SAR, a SAR may be exercised (a) by the Participant’s delivery of
a written notice of exercise to the Chief Financial Officer of the Company (or
his or her designee) or such other person as may be designated from time to time
by the Committee setting forth the number of whole SARs which are being
exercised, (b) in the case of a tandem SAR, by surrendering to the Company any
Options which are cancelled by reason of the exercise of such SAR, and (c) by
executing such documents as the Company may reasonably request. Except as
otherwise provided in the relevant Award Agreement, upon exercise of a SAR, the
Participant shall be entitled to receive payment from the Company in an amount
determined by multiplying: (i) the amount by which the Fair Market Value of a
Share on the date of exercise exceeds the Base Price specified in the Award
Agreement pertaining to such SAR; by (ii) the number of Shares with respect to
which the SAR is exercised.
7.6. Payment Upon Exercise of SAR. Payment to a Participant upon the exercise of
the SAR shall be made, as determined by the Committee in its sole discretion,
either (a) in cash, (b) in Shares with a Fair Market Value equal to the amount
of the payment or (c) in a combination thereof, as set forth in the applicable
Award Agreement.
ARTICLE 8
OTHER STOCK AWARDS
8.1. Grant of Other Stock Awards. Subject to the provisions of the Plan, the
Committee may develop sub-plans or grant other equity-based awards (“Other Stock
Awards”) on such terms as it may determine, including, but not limited to,
Awards designed to comply with or take advantage of applicable local laws of
jurisdictions outside of the United States.
ARTICLE 9
PERFORMANCE-BASED AWARDS
9.1. Purpose. The purpose of this Article 9 is to provide the Committee the
ability to qualify Awards as Qualified Performance-Based Compensation. If the
Committee, in its discretion, decides to grant to a Covered Employee an Award
that is intended to constitute Qualified Performance-Based Compensation, the
provisions of this Article 9 shall control over any contrary provision contained
herein; provided, however, that the Committee may in its discretion grant Awards
to Covered Employees that are based on Performance Criteria or Performance Goals
but that do not satisfy the requirements of this Article 9.

 

8



--------------------------------------------------------------------------------



 



9.2. Applicability. This Article 9 shall apply only to those Covered Employees
selected by the Committee to receive Awards. The designation of a Covered
Employee as a Participant for a Performance Period shall not in any manner
entitle the Participant to receive an Award for the relevant Performance Period.
Moreover, designation of a Covered Employee as a Participant for a particular
Performance Period shall not require designation of such Covered Employee as a
Participant in any subsequent Performance Period and designation of one Covered
Employee as a Participant shall not require designation of any other Covered
Employees as a Participant in such period or in any other period.
9.3. Procedures with Respect to Qualified Performance-Based Awards. To the
extent necessary to comply with the Qualified Performance-Based Compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
which may be granted to one or more Covered Employees, no later than ninety
(90) days following the commencement of any fiscal year in question or any other
designated fiscal period or period of service (or such other time as may be
required or permitted by Section 162(m) of the Code), the Committee shall, in
writing, (a) designate one or more Covered Employees, (b) select the Performance
Criteria applicable to the Performance Period, (c) establish the Performance
Goals, and amounts of such Awards, as applicable, which may be earned for such
Performance Period, and (d) specify the relationship between Performance
Criteria and the Performance Goals and the amounts of such Awards, as
applicable, to be earned by each Covered Employee for such Performance Period.
Following the completion of each Performance Period, the Committee shall certify
in writing whether the applicable Performance Goals have been achieved for such
Performance Period. In determining the amount earned by a Covered Employee, the
Committee shall have the right to reduce or eliminate (but not to increase) the
amount payable at a given level of performance to take into account additional
factors that the Committee may deem relevant to the assessment of individual or
corporate performance for the Performance Period.
9.4. Payment of Qualified Performance-Based Awards. Unless otherwise provided in
the applicable Award Agreement, a Participant must be employed by the Company or
a Subsidiary on the day a Qualified Performance-Based Award for such Performance
Period is paid to the Participant. Furthermore, a Participant shall be eligible
to receive payment pursuant to a Qualified Performance-Based Award for a
Performance Period only if the Performance Goals for such period are achieved.
9.5. Additional Limitations. Notwithstanding any other provision of the Plan,
any Award which is granted to a Covered Employee and is intended to constitute
Qualified Performance-Based Compensation shall be subject to any additional
limitations set forth in Section 162(m) of the Code (including any amendment to
Section 162(m) of the Code) or any regulations or rulings issued thereunder that
are requirements for qualification as qualified performance-based compensation
as described in Section 162(m)(4)(C) of the Code, and the Plan shall be deemed
amended to the extent necessary to conform to such requirements.
ARTICLE 10
MISCELLANEOUS
10.1. No Effect on Employment or Service. Nothing in the Plan shall interfere
with or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, for any reason and with or without cause.
10.2. Participation. No person shall have the right to be selected to receive an
Award under this Plan, or, having been so selected, to be selected to receive a
future Award.
10.3. Indemnification. Each person who is or shall have been a member of the
Committee, or a Member of the Board, shall be indemnified and held harmless by
the Company against and from (a) any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by him or her in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any good faith action
taken or good faith failure to act under the Plan or any Award Agreement, and
(b) from any and all amounts paid by him or her in settlement thereof, with the
Company’s approval, or paid by him or her in satisfaction of any judgment in any
such claim, action, suit, or proceeding against him or her, provided he or she
shall give the Company an opportunity, at its own expense, to handle and defend
the same before he or she undertakes to handle and defend it on his or her own
behalf. The foregoing right of indemnification shall not be exclusive of any
other rights of indemnification to which such persons may be entitled under the
Company’s Certificate of Incorporation or By-Laws, by contract, as a matter of
law, or otherwise, or under any power that the Company may have to indemnify
them or hold them harmless.

 

9



--------------------------------------------------------------------------------



 



10.4. Successors. All obligations of the Company under the Plan, with respect to
Awards granted hereunder, shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation or otherwise, of all or substantially all of the
business or assets of the Company.
10.5. Beneficiary Designations. Subject to the restrictions in Section 10.6
below, a Participant under the Plan may name a beneficiary or beneficiaries to
whom any vested but unpaid Award shall be paid in the event of the Participant’s
death. For purposes of this Section, a beneficiary may include a designated
trust having as its primary beneficiary a family member of a Participant. Each
such designation shall revoke all prior designations by the Participant and
shall be effective only if given in a form and manner acceptable to the
Committee. In the absence of any such designation, any vested benefits remaining
unpaid at the Participant’s death shall be paid to the Participant’s estate and,
subject to the terms of the Plan and of the applicable Award Agreement, any
unexercised vested Award may be exercised by the administrator or executor of
the Participant’s estate.
10.6. Nontransferability of Awards. No Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution; provided, however, that
except as provided by in the relevant Award Agreement, a Participant may
transfer, without consideration, an Award other than an Incentive Stock Option
to one or more members of his or her Immediate Family, to a trust established
for the exclusive benefit of one or more members of his or her Immediate Family,
to a partnership in which all the partners are members of his or her Immediate
Family, or to a limited liability company in which all the members are members
of his or her Immediate Family; provided, further, that any such Immediate
Family, and any such trust, partnership and limited liability company, shall
agree to be and shall be bound by the terms of the Plan, and by the terms and
provisions of the applicable Award Agreement and any other agreements covering
the transferred Awards. All rights with respect to an Award granted to a
Participant shall be available during his or her lifetime only to the
Participant and may be exercised only by the Participant or the Participant’s
legal representative.
10.7. No Rights as Stockholder. Except to the limited extent provided in
Sections 6.6 and 6.7, no Participant (nor any beneficiary) shall have any of the
rights or privileges of a stockholder of the Company with respect to any Shares
issuable pursuant to an Award (or exercise thereof), unless and until
certificates representing such Shares shall have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
the Participant (or beneficiary).
10.8. Unfunded Status. The Plan is intended to be an “unfunded” plan for
incentive compensation. With respect to any payments not yet made to a
Participant pursuant to an Award, nothing contained in the Plan or any Award
Agreement shall give the Participant any rights that are greater than those of a
general creditor of the Company or any Subsidiary.
10.9. Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy any federal, state, local and foreign
taxes of any kind (including, but not limited to, the Participant’s FICA
obligations) which the Committee, in its sole discretion, deems necessary to be
withheld or remitted to comply with the Code and/or any other applicable law,
rule or regulation with respect to such Award (or exercise thereof).
10.10. Withholding Arrangements. The Committee, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require a Participant to satisfy all or part of the tax withholding obligations
in connection with an Award in any manner determined by the Committee, including
by (a) having the Company withhold otherwise deliverable Shares, or
(b) delivering to the Company already-owned Shares having a Fair Market Value
equal to the amount required to be withheld, provided such Shares have been held
by the Participant for at least six months.

 

10



--------------------------------------------------------------------------------



 



10.11. No Corporate Action Restriction. The existence of the Plan, any Award
Agreement and/or the Awards granted hereunder shall not limit, affect or
restrict in any way the right or power of the Board or the shareholders of the
Company to effect or authorize any corporate action or transaction, including,
without limitation, (a) any adjustment, recapitalization, reorganization or
other change in the Company’s or any Subsidiary’s or Affiliate’s capital
structure or business, (b) any merger, consolidation or change in the ownership
of the Company or any Subsidiary or Affiliate, (c) any issue of bonds,
debentures, capital, preferred or prior preference stocks ahead of or affecting
the Company’s or any Subsidiary’s or Affiliate’s capital stock or the rights
thereof, (d) any dissolution or liquidation of the Company or any Subsidiary or
Affiliate, (e) any sale or transfer of all or any part of the Company’s or any
Subsidiary’s or Affiliate’s assets or business, or (f) any other corporate act
or proceeding by the Company or any Subsidiary or Affiliate. No Participant,
beneficiary or any other person shall have any claim against any Member of the
Board or the Committee, the Company or any Subsidiary or Affiliate, or any
employees, officers, shareholders or agents of the Company or any Subsidiary or
Affiliate, as a result of any such action.
10.12. Restrictions on Shares. Each Award made hereunder shall be subject to the
requirement that if at any time the Company determines that the listing,
registration or qualification of the Shares subject to such Award upon any
securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the exercise or settlement of such
Award or the delivery of Shares thereunder, such Award shall not be exercised or
settled and such Shares shall not be delivered unless such listing,
registration, qualification, consent, approval or other action shall have been
effected or obtained, free of any conditions not acceptable to the Company. The
Company may require that certificates evidencing Shares delivered pursuant to
any Award made hereunder bear a legend indicating that the sale, transfer or
other disposition thereof by the holder is prohibited except in compliance with
the Securities Act of 1933, as amended, and the rules and regulations
thereunder. Finally, no Shares shall be issued and delivered under the Plan,
unless the issuance and delivery of those Shares shall comply with all relevant
provisions of gaming laws or regulations and any registration, approval or
action thereunder.
10.13. Changes in Capital Structure. In the event that the Board determines that
any dividend or other distribution (whether in the form of cash, Shares, other
securities, or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase, change of control or exchange of Shares or other securities of the
Company, Change in Control, or other corporate transaction or event (each a
“Corporate Event”) affects the Shares such that an adjustment is determined by
the Board, in its sole discretion, to be necessary or appropriate in order to
prevent dilution or enlargement of benefits or potential benefits intended to be
made available under the Plan, the Board may, in such manner as it in good faith
deems equitable, adjust any or all of (a) the number of Shares or other
securities of the Company (or number and kind of other securities or property)
with respect to which Awards may be granted, (b) the number of Shares or other
securities of the Company (or number and kind of other securities or property)
subject to outstanding Awards, and (c) the Exercise Price or Base Price with
respect to any Award, or make provision for an immediate cash payment to the
holder of an outstanding Award in consideration for the cancellation of such
Award.
If the Company enters into or is involved in any Corporate Event, the Board may,
prior to such Corporate Event and effective upon such Corporate Event, take such
action as it deems appropriate, including, but not limited to, replacing Awards
with substitute awards in respect of the Shares, other securities or other
property of the surviving corporation or any affiliate of the surviving
corporation on such terms and conditions, as to the number of shares, pricing
and otherwise, which shall substantially preserve the value, rights and benefits
of any affected Awards granted hereunder as of the date of the consummation of
the Corporate Event. Notwithstanding anything to the contrary in the Plan, if
any Corporate Event occurs, the Company shall have the right, but not the
obligation, to cancel each Participant’s Awards immediately prior to such
Corporate Event and to pay to each affected Participant in connection with the
cancellation of such Participant’s Awards, an amount that the Committee, in its
sole discretion, in good faith determines to be the equivalent value of such
Award.
Upon receipt by any affected Participant of any such substitute awards (or
payment) as a result of any such Corporate Event, such Participant’s affected
Awards for which such substitute awards (or payment) were received shall be
thereupon cancelled without the need for obtaining the consent of any such
affected Participant. Any actions or determinations of the Committee under this
Section 10.13 need not be uniform as to all outstanding Awards, nor treat all
Participants identically.
For the avoidance of doubt, the payment of any Award of RSUs (or any other
deferred compensation such as deferred cash dividends) shall not be accelerated
pursuant to this Section 10.13 except to the extent the relevant Corporate Event
is also a “change in control” as that term is used in Code Section 409A. In the
event any Award of RSUs (or any other deferred compensation such as deferred
cash dividends) becomes vested and/or payable as a result of a Change in Control
(or as a result of a termination of employment in conjunction with a Change in
Control), the payment of such Award shall not be accelerated except to the
extent such Change in Control is also a “change in control” as that term is used
in Code Section 409A.

 

11



--------------------------------------------------------------------------------



 



ARTICLE 11
AMENDMENT, TERMINATION AND DURATION
11.1. Amendment, Suspension or Termination. The Board, in its sole discretion,
may amend, suspend or terminate the Plan, or any part thereof, at any time and
for any reason, subject to any requirement of stockholder approval required by
applicable law, rule or regulation, including, without limitation, Section 422
of the Code, Section 162(m) of the Code and the rules of the NASDAQ National
Market; provided, however, the Board may amend the Plan and any Award Agreement,
including without limitation retroactive amendments, without shareholder
approval as necessary to avoid the imposition of any taxes under Section 409A of
the Code. Subject to the preceding sentence, the amendment, suspension or
termination of the Plan shall not, without the consent of the Participant,
materially adversely alter or impair any rights or obligations under any Award
theretofore granted to such Participant. No Award may be granted during any
period of suspension or after termination of the Plan.
11.2. Duration of the Plan. The Plan shall, subject to Section 11.1, terminate
ten years after adoption by the Board, unless earlier terminated by the Board,
and no further Awards shall be granted under the Plan. The termination of the
Plan shall not affect any Awards granted prior to the termination of the Plan.
ARTICLE 12
LEGAL CONSTRUCTION
12.1. Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.
12.2. Severability. In the event any provision of the Plan or of any Award
Agreement shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Plan or the Award
Agreement, and the Plan and/or the Award Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
12.3. Requirements of Law. The granting of Awards and the issuance of Shares
under the Plan shall be subject to all applicable laws, rules and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.
12.4. Governing Law. The Plan and all Award Agreements shall be construed in
accordance with and governed by the laws of the State of New York, but without
regard to its conflict of law provisions.
12.5. Captions. Captions are provided herein for convenience only, and shall not
serve as a basis for interpretation or construction of the Plan.
12.6. Incentive Stock Options. Should any Option granted under this Plan be
designated an “Incentive Stock Option,” but fail, for any reason, to meet the
requirements of the Code for such a designation, then such Option shall be
deemed to be a Non-Qualified Stock Option and shall be valid as such according
to its terms.

 

12